Case 2:16-cv-13734-DPH-DRG ECF No. 84, PageID.1730 Filed 07/22/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
           ______________________________________________________________

       KEVIN SCOTT,                                          Case No. 2:16-cv-13734
                                                             Hon. Denise Page Hood
                     Plaintiff,                              Mag. David R. Grand
       v

       TROTT LAW, P.C.,

                    Defendant.

           _______________________________________________________________

      DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO COMPEL
     DEFENDANT TO PRODUCE RESPONSES TO PLAINTIFF’S FIRST SET
         OF INTERROGATORIES, REQUEST FOR PRODUCTION OF
      DOCUMENTS AND DEEM REQUEST FOR ADMISSIONS ADMITTED

           NOW COMES Defendant, Trott Law, P.C. (“Trott”), by and through its

   attorneys, TROTT LAW, P.C., by Robert J. Kinggo III, and for its Response to

   Plaintiff’s Motion to Compel Defendant to Produce Responses to Plaintiff’s First Set

   of Interrogatories, Request for Production of Documents and Deem Request for

   Admissions Admitted states:

           1.   Plaintiff’s motion is strange, at best, and lacks any legal or factual

   support, whatsoever.

           2.   On November 18, 2019, following a conference with the parties, this

   Court issued a scheduling order (the “Scheduling Order”) (Docket No. 76).




                                                  1
Case 2:16-cv-13734-DPH-DRG ECF No. 84, PageID.1731 Filed 07/22/20 Page 2 of 3

           3.       The Scheduling Order provides that discovery must be completed by

   March 23, 2020 (Docket No. 76).

           4.       On April 22, 2020 Plaintiff’s attorney emailed Defendant’s attorney

   (this author) Plaintiff’s First Set of Interrogatories, Request for Production of

   Documents and Request for Admissions (the “Discovery Requests”).

           5.       Within minutes of this email this author responded and reminded

   Plaintiff’s attorney that discovery had closed thirty (30) days prior on March 23,

   2020.

           6.       This author never heard from Plaintiff’s attorney again regarding the

   Discovery Requests until this current motion was filed on July 8, 2020.1

           7.       Defendant has requested Plaintiff’s attorney to withdraw this motion but

   Plaintiff’s attorney has refused to do so.

           8.       This motion is wholly lacking in legal and factual support because the

   Discovery Requests were sent thirty (30) days after discovery was to be completed.

           9.       Additionally, this motion is untimely because it was filed after the close

   of discovery (3/23/20) and after the deadline for the filing of motions (5/27/20)

   (Docket No. 77).

           10.      Plaintiff’s motion is substantially unjustified.

           11.      Plaintiff’s motion should be denied and Defendant should be awarded

   its attorney fees incurred in having to respond. Fed R Civ P 37(a)(5)(B).




           1
            Plaintiff’s attorney sent this author an email at 2:21 pm on July 8, 2020 seeking concurrence to this motion
           and this motion was filed at 2:39 pm on July 8, 2020.

                                                                  2
Case 2:16-cv-13734-DPH-DRG ECF No. 84, PageID.1732 Filed 07/22/20 Page 3 of 3



         WHEREFORE, Defendant, Trott, respectfully requests this Honorable Court

   to order and adjudge the following:

         A.     That Plaintiff’s Motion to Compel Defendant to Produce Responses to

   Plaintiff’s First Set of Interrogatories, Request for Production of Documents and

   Deem Request for Admissions Admitted is denied; and

         B.     That pursuant to Fed R Civ P 37(a)(5)(B) Defendant is awarded its

   attorney fees incurred in having to respond.

   Dated 7/22/2020                          Respectfully Submitted,
                                            TROTT LAW, P.C.

                                            /s/ Robert J. Kinggo III_____
                                            Robert J. Kinggo III (P68442)
                                            TROTT LAW, P.C.
                                            Attorneys for Defendant



                              CERTIFICATE OF SERVICE

          I hereby certify that on July 22, 2020, I electronically filed the foregoing paper
   with the Clerk of the Court using the ECF system which will send notification of
   such filing to the following:

   Jan J. Rubinstein (P57937)
   jjrubinstein@yahoo.com


                                           /s/ Robert J. Kinggo III_____
                                           Robert J. Kinggo III (P68442)
                                           TROTT LAW, P.C.
                                           Attorneys for Defendant
                                           31440 Northwestern Hwy., Ste. 145
                                           Farmington Hills, MI 48334-5422
                                           248.593.0496
                                           rkinggo@trottlaw.com

                                                  3
